UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-33004 Opexa Therapeutics, Inc. (Exact name of registrant as specified in its charter) Texas 2635 Technology Forest Blvd. 76-0333165 (State or other jurisdiction of The Woodlands, Texas 77381 (I.R.S. Employer Incorporation or organization) (Address of principal executive Identification No.) offices and zip code) (281) 272-9331 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ As of May 1, 2014, there were 27,661,675 shares of the issuer’s Common Stock outstanding. OPEXA THERAPEUTICS, INC. (a development stage company) For the Quarter Ended March 31, 2014 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 1 Unaudited Consolidated Statements of Operations: For the three months ended March 31, 2014 and 2013 and from Inception (January 22, 2003) through March 31, 2014 2 Unaudited Consolidated Statements of Changes in Stockholders’ Equity: For the three months ended March 31, 2014 3 Unaudited Consolidated Statements of Cash Flows: For the three months ended March 31, 2014 and 2013 and from Inception (January 22, 2003) through March 31, 2014 4 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1A. Risk Factors 20 Item 6. Exhibits 37 Signatures 38 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. OPEXA THERAPEUTICS, INC. (a development stage company) CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Other current assets Total current assets Property & equipment, net of accumulated depreciation of $1,807,196 and $1,718,477, respectively Other long-term assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Long term liabilities: Deferred revenue, net of current portion Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock, no par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.01 par value, 100,000,000 shares authorized, 27,661,675 and 27,546,058 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements 1 OPEXA THERAPEUTICS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Inception Three Months Three Months (January 22, 2003) Ended Ended through March 31, March 31, March 31, Revenue: Option Revenue $ $ $ Research and development General and administrative Depreciation and amortization Loss on disposal of assets - - Operating loss ) ) ) Interest income Other income and expense, net - Gain on extinguishment of debt - - ) Gain on derivative instruments - - Gain on sale of technology - - Interest expense - ) ) Net loss $ ) $ ) $ ) Basic anddiluted loss per share $ ) $ ) N/A Weighted average shares outstanding - Basic and diluted N/A See accompanying notes to unaudited consolidated financial statements 2 OPEXA THERAPEUTICS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (unaudited) Common Stock Additional Shares Par Paid in Capital Accumulated Deficit Total Balances at December31, 2013 $ $ $ ) $ Shares issued for: services — Option expense — — — Net loss — — — ) ) Balances at March31, 2014 $ $ $ ) $ See accompanying notes to unaudited consolidated financial statements 3 OPEXA THERAPEUTICS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Inception Three Months Ended (January 22, 2003) March 31, through March 31, 2014 Cash flows from operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Stock payable for acquired research and development - - Stock issued for acquired research and development - - Stock issued for services - - Restricted stock issued to employees - Stock issued for debt in excess of principal - - Amortization of discount on notes payable due - to warrants and beneficial conversion feature - Loss on extinguishment of debt - - Depreciation Amortization of debt financing costs - Option and warrant expense (Gain) loss on derivative instruments - - ) Loss on disposition of fixed assets - - Changes in: Other current assets ) ) ) Accounts payable - third parties and related parties ) ) Accrued expenses ) Other assets ) ) Deferred revenue ) Net cash provided by (used in) operating activities ) ) Cash flows from investing activities Purchase of property & equipment ) ) ) Restricted cash - - Net cash provided by (used in) investing activities ) ) Cash flows from financing activities Common stock and warrants sold for cash, net of offering costs - Common stock repurchased and canceled - - ) Proceeds from exercise of warrants and options - - Proceeds from third party debt - Proceeds from related party debt - Deferred financing and offering costs - ) ) Repayment on related party notes payable - ) ) Repayments on notes payable - ) ) Net cash provided by financing activities - Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ 4 Cash paid for: Income tax $
